EXHIBIT 99.2 LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF INCOME First Quarter Ended (Unaudited, amounts in thousands, except per share data) 7/28/12 7/30/11 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Interest expense Interest income Income from Continued Dumping and Subsidy Offset Act — Other income (expense), net (121 ) Income before income taxes Income tax expense (benefit) (41,929 ) Net income Net income attributable to noncontrolling interests (297 ) (320 ) Net income attributable to La-Z-Boy Incorporated $ $ Basic weighted average shares outstanding Basic net income attributable to La-Z-Boy Incorporated per share $ $ Diluted weighted average shares outstanding Diluted net income attributable to La-Z-Boy Incorporated per share $ $ LA-Z-BOY INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited, amounts in thousands) 7/28/12 4/28/12 Current assets Cash and equivalents $ $ Restricted cash Receivables, net of allowance of $23,052 at 7/28/12 and $22,705 at 4/28/12 Inventories, net Deferred income tax assets – current Other current assets Total current assets Property, plant and equipment, net Trade names Deferred income tax assets – long-term Other long-term assets, net Total assets $ $ Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Other long-term liabilities Contingencies and commitments — — Shareholders’ equity Common shares, $1 par value – 150,000 authorized; 52,283 outstanding at 7/28/12 and 52,244 outstanding at 4/28/12 Capital in excess of par value Retained earnings Accumulated other comprehensive loss (30,641 ) (31,281 ) Total La-Z-Boy Incorporated shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS Quarter Ended (Unaudited, amounts in thousands) 7/28/12 7/30/11 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by (used for) operating activities Loss (gain) on disposal of assets 70 (69 ) Deferred income tax expense/(benefit) (180 ) (43,355 ) Provision for doubtful accounts Depreciation and amortization Stock-based compensation expense Pension plan contributions (1,160 ) (930 ) Change in receivables Change in inventories (23,273 ) (10,358 ) Change in other assets (2,976 ) (2,203 ) Change in payables (4,546 ) (3,630 ) Change in other liabilities (17,407 ) (4,201 ) Net cash provided by (used for) operating activities (15,346 ) Cash flows from investing activities Proceeds from disposal of assets 88 Capital expenditures (5,235 ) (3,288 ) Purchases of investments (10,783 ) (3,502 ) Proceeds from sales of investments Change in restricted cash (6,931 ) — Net cash used for investing activities (19,829 ) (3,323 ) Cash flows from financing activities Payments on debt (2,121 ) (4,590 ) Stock issued for stock and employee benefit plans 50 Excess tax benefit on stock option exercises — Purchases of common stock (4,012 ) — Net cash used for financing activities (4,606 ) (4,540 ) Effect of exchange rate changes on cash and equivalents (25 ) 5 Change in cash and equivalents (39,806 ) (4,836 ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ LA-Z-BOY INCORPORATED SEGMENT INFORMATION Quarter Ended (Unaudited, amounts in thousands) 7/28/12 7/30/11 Sales Upholstery Segment $ $ Casegoods Segment Retail Segment VIEs, net of intercompany sales eliminations — Corporate and Other Eliminations (29,096 ) (24,248 ) Consolidated Sales $ $ Operating Income (Loss) Upholstery Segment $ $ Casegoods Segment Retail Segment (1,988 ) (3,378 ) VIEs — Corporate and Other (7,243 ) (5,398 ) Consolidated Operating Income $ $
